      Case 2:18-cv-00205-wks Document 133 Filed 09/18/20 Page 1 of 7



                      UNITED STATES DISTRICT COURT
                                 FOR THE
                           DISTRICT OF VERMONT

CHERYL ROUSSEAU and PETER         :
ROUSSEAU,                         :
                                  :
     Plaintiffs,                  :
                                  :
            v.                    :    Case No. 2:18-cv-205
                                  :
JOHN BOYD COATES, III, M.D.,      :
and CENTRAL VERMONT MEDICAL       :
CENTER, INC.,                     :
                                  :
     Defendants.                  :

                            OPINION AND ORDER

     In 1977, Defendant John Boyd Coates, M.D. agreed to

artificially inseminate Plaintiff Cheryl Rousseau with genetic

material from an unnamed medical student.        In 2018, Cheryl and

her husband, Plaintiff Peter Rousseau, allegedly discovered that

the biological father of their now-grown daughter is, in fact,

Dr. Coates.      The Complaint brings several causes of action,

including medical malpractice, breach of contract, fraud,

battery, and a claim under the Vermont Consumer Protection Act

(“VCPA”).

     Dr. Coates now moves for summary judgment against Peter

Rousseau, arguing that he had no conversations or personal

contact with Peter and that Peter therefore lacks any basis for

bringing claims against him.      In a separate Opinion and Order,

the Court has granted summary judgment in favor of Dr. Coates on

the Rousseaus’ VCPA claim.      For the reasons set forth below, the

remainder of Dr. Coates’ motion for summary judgment is granted
           Case 2:18-cv-00205-wks Document 133 Filed 09/18/20 Page 2 of 7



in part and denied in part.1

                               Factual Background

       Peter and Cheryl Rousseau married in October 1974.             Prior to

their marriage, Peter obtained a vasectomy.             He later explored

whether the vasectomy could be reversed and learned that it could

not.       Consequently, Cheryl Rousseau asked her gynecologist, Dr.

Coates, about artificial insemination services.              Dr. Coates

allegedly responded, “we do that.”            As a condition, however, Dr.

Coates required a letter from an attorney stating that Peter

Rousseau would raise any child born from the procedure as his

own.       Peter obtained the required letter and Cheryl delivered it

to Dr. Coates.        Peter then accompanied Cheryl when she received a

test to ensure her fertility, but waited in a separate room

during the testing.         It appears from the record that Peter never

met Dr. Coates prior to this litigation.

       Before the insemination procedure, Cheryl and Dr. Coates

discussed the physical attributes of the donor whose genetic

material would be used.          Cheryl explained to Dr. Coates that she

and Peter were seeking a donor who physically resembled her



       1
      The Rousseaus initially brought claims for negligent
infliction of emotional distress and intentional infliction of
emotional distress, but have since voluntarily dismissed those
claims with prejudice. In their opposition to the instant motion
for summary judgment, Plaintiffs represent that Peter Rousseau is
withdrawing his statutory claims for medical negligence and
failure to obtain informed consent under 9 V.S.A. §§ 1908-09.
Accordingly, those claims are dismissed.

                                         2
      Case 2:18-cv-00205-wks Document 133 Filed 09/18/20 Page 3 of 7



husband.   Dr. Coates subsequently informed Cheryl that he had

found a donor who met the description of Peter.         In addition to

resembling Peter, the donor was to be a medical student with

above-average intelligence.

     After informing Peter that a donor had been found, Cheryl

agreed to go ahead with the procedure.       She has since testified

that she would not have gone forward with the procedure if she

had known that Dr. Coates would be the donor.         Peter has

similarly attested that he would not have gone through with the

procedure or agreed to pay for it if he had known that Dr. Coates

would be the donor.

     The Rousseaus paid $75 cash from their joint bank account to

Dr. Coates for the artificial insemination.        After the second

attempt, Cheryl Rousseau became pregnant.        She gave birth to her

daughter, Barbara, on December 27, 1977.

     In October 2018, the Rousseaus reportedly learned for the

first time that Dr. Coates is Barbara’s biological father.

Cheryl Rousseau claims that as a result of this discovery she has

suffered a loss of trust, lost sleep, and has stopped

participating in her normal activities.        Peter Rousseau has

allegedly suffered from anxiety.

                               Discussion

I.   Summary Judgment Standard

     Summary judgment is appropriate when the record shows that


                                    3
       Case 2:18-cv-00205-wks Document 133 Filed 09/18/20 Page 4 of 7



there is “no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”           Fed. R. Civ.

P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   Disputes concerning material facts are genuine where the

evidence is such that a reasonable jury could return a verdict

for the non-moving party.      Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).     In deciding whether genuine issues of

material fact exist, the Court construes all facts in a light

most favorable to the non-moving party and draws all reasonable

inferences in the non-moving party’s favor.         See Jeffreys v. City

of New York, 426 F.3d 549, 553 (2d Cir. 2005).          However, the

non-moving party “may not rely on conclusory allegations or

unsubstantiated speculation.”       F.D.I.C. v. Great Am. Ins. Co.,

607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

II.   Fraud

      Dr. Coates argues that because Peter Rousseau was not a part

of any contract or transaction, he cannot bring a claim of fraud.

In order to establish fraud, a plaintiff must show (1)

intentional misrepresentation of a material fact; (2) that was

known to be false when made; (3) that was not open to the

defrauded party’s knowledge; (4) that the defrauded party act[ed]

in reliance on that fact; and (5) is thereby harmed.           Estate of

Alden v. Dee, 2011 VT 64, ¶ 32; see also Union Bank v. Jones, 138

Vt. 115, 121 (1980) (noting that the intentional


                                     4
         Case 2:18-cv-00205-wks Document 133 Filed 09/18/20 Page 5 of 7



misrepresentation must “affect[] the essence of the

transaction”).      Here, the Rousseaus claim that Dr. Coates made an

intentional misrepresentation about the identity of the donor,

knew that his statement was untrue, and did not reveal the truth.

The Rousseaus acted on the basis of that misrepresentation.               With

respect to the question of harm, the instant summary judgment

motion does not challenge the Rousseaus’ claims.2

         Dr. Coates argues that since all of his direct

communications were with Cheryl Rousseau, Peter was not a party

to the “transaction” and thus cannot claim fraud.            Viewing the

facts in a light most favorable to the Rousseaus, Peter was an

obvious party to the entire insemination decision.             It was the

fact of Peter’s vasectomy that led Cheryl to inquire about

artificial insemination.        When Dr. Coates informed Cheryl that he

could perform such a procedure, he required Peter to formally

commit to raising the child as his own.           Peter complied with that

condition, and Dr. Coates thereafter reported to Cheryl that he

had identified a donor.        Peter and Cheryl have both attested that

they would not have paid for or otherwise moved forward with the

procedure if they had known that Dr. Coates would be the donor.

Accordingly, their assertions of fact satisfy the elements of a

fraud claim, and Dr. Coates’ motion for summary judgment with



     2
      Dr. Coates has challenged the fraud claim on different
grounds in a separate motion for summary judgment. ECF No. 115.

                                       5
      Case 2:18-cv-00205-wks Document 133 Filed 09/18/20 Page 6 of 7



respect to that claim is denied.

III. Breach of Contract

     A similar analysis applies to the breach of contract claim.

Dr. Coates argues that his agreement was to provide a medical

service to Cheryl Rousseau.     To the extent that the agreement

constituted a contract (a point that Dr. Coates does not

concede), he claims that Peter Rousseau was a stranger to that

contract.   The Rousseaus submit that, as with the fraud claim,

Peter and Cheryl were both parties to the agreement.

     Again, when viewing the facts in a light most favorable to

the Rousseaus, Peter was part of the agreement with Dr. Coates.

In fact, it was Dr. Coates who actively invited Peter to become a

part of the agreement when he required a letter of commitment as

a pre-condition to performance.      Peter met the condition, Dr.

Coates described the donor, and Peter and Cheryl decided to make

payment and move forward.     Summary judgment on Peter’s breach of

contract claim is denied.

                               Conclusion

     For the reasons set forth above, Peter Rousseau’s claims

under 9 V.S.A. §§ 1908-09 are dismissed, and the motion for

summary judgment on his claim of fraud and breach of contract

(ECF No. 95) is denied.




                                    6
      Case 2:18-cv-00205-wks Document 133 Filed 09/18/20 Page 7 of 7



      DATED at Burlington, in the District of Vermont, this 18th

day of September, 2020.



                            /s/ William K. Sessions III
                            William K. Sessions III
                            U.S. District Court Judge




                                    7
